Citation Nr: 1809953	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to DM.

4.  Entitlement to service connection for hypertension, to include as secondary to DM.

5.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder with alcohol abuse.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and September 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2016, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) regarding his service connection claims.  A transcript of that hearing is of record.  In October 2016, the Board remanded the tinnitus claim for additional development, which has since been completed.  This matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also in October 2016, the Board denied DM, ED, and hypertension; however, in September 2017, the Veterans Claims Court granted a Joint Motion for Remand.  The claims have since been returned to the Board for appellate consideration. 

The claims for hypertension and a major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is etiologically related to acoustic trauma sustained in active service.  

2.  DM is etiologically related to exposure to herbicide agents during service.  

3.  ED is caused by diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).

2.  DM was incurred in service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  ED is the result of a service-connected disability.  38 C.F.R. §§ 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

Tinnitus is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

First, there is evidence of tinnitus as the Veteran has provided competent testimony pertaining to the on-going existence of tinnitus and its related symptomatology.  Specifically, he testified that he experienced ringing in his ears since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a layperson is capable of observing tinnitus).  Thus, the first element of service connection has been met.  

Next, the evidence supports a finding of in-service acoustic trauma.  Of note, the Veteran testified that he experienced noise exposure on the flight line, from vehicle engines while serving in convoys, and from small arms fire experienced during an ambush in Thailand.  A veteran is competent to report that which he perceives through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Further, his testimony is corroborated by the service records which denote his military occupational specialties as a construction draftsman and heavy vehicle driver, and do not indicate that he was assigned hearing protection for the performance of his duties.  Thus, his descriptions of the in-service events are consistent with the nature of his service, and his reports are unvarying throughout the record.  Accordingly, the second element (in-service incurrence) has been met.

Next, as to continuity, the Veteran has indicated that he initially observed a ringing in his ears in service, which has continued since that time.  While there is an absence of complaints of or treatment for tinnitus for many years after service separation, the Board has resolved reasonable doubt in his favor and finds that he had continuous symptoms of tinnitus since service separation and meets the requirements of presumptive service connection under 38 C.F.R. § 3.303(b). 

The Board notes that a recent VA examination provided a negative opinion as to the relationship between tinnitus and active service. However, the Board does not need to reach the weight assignable to the VA opinion because service connection is granted on a presumptive basis under 38 C.F.R. § 3.303(b) for the "chronic" disease of tinnitus (38 C.F.R. § 3.309 (a)) based on a finding of "continuous" symptoms of tinnitus since service rather than on direct service connection. 

In sum, there is evidence of acoustic trauma in-service and continuous symptoms of tinnitus since service; therefore, tinnitus is presumed to have been incurred in service and the appeal is granted.  Because the Board is granting service connection on a presumptive basis based on continuous symptoms of tinnitus since service separation, all other service connection theories are rendered moot.

Diabetes

The Veteran's medical history related to DM is well-documented throughout the record, including in a May 2011 examination and in available private treatment records.  Specifically, diagnostic testing dated July 2010 noted fasting glucose level indicative of DM and a medication list received in April 2011 reflected his use of diabetic medication.  Accordingly, a current diagnosis of DM has been shown.

Next, the Veteran contends that DM is causally related to in-service exposure to herbicide agents.  Under the laws and regulations, if a veteran was exposed to herbicide agents during service, certain diseases, including DM, are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service.  38 U.S.C. § 1116(a)(2); 38 C.F.R. §§3.307(a)(6), 3.309(e).  Thus, presumptive service connection is for application in this case if the record establishes in-service exposure to herbicide agents.

The weight of the evidence supports a finding of herbicide exposure.  Specifically, in a November 2017 affidavit, the Veteran reported that he was stationed at Camp Freedom in Thailand from early 1969 to mid-1970.  He recalled that during this time, herbicide agents were sprayed around the perimeter of the base, where he was frequently present.  Further, he primarily served as a driver during his assignment in Thailand, which commonly required him to travel between various military bases throughout Thailand, taking him to such locations as the Korat and U-Tapao Royal Thai Air Force Bases, where additional herbicide exposure is alleged.   

The Veteran's testimony is largely corroborated by the evidence of record.  Of note, service records confirm his presence in Thailand from early 1969 to mid-1970 and his assignment as a heavy vehicle driver.  Even more compelling is a series of resources provided by the Veteran which clearly delineate the use of herbicide agents around base perimeters in Thailand, to include at Korat and U-Tapao.  A report identified as "Base Defense in Thailand" dated February 1973 noted that herbicides were frequently employed around base perimeters to assist with vegetation control,  A "Compensation and Pension Service Bulletin" dated in May 2010 indicated the use of herbicide agents around perimeters of such bases as Korat and U-Tapao.  A report entitlement "Agent Orange: Thailand Military Bases" accessed in May 2011 asserted that veterans who served at U-Tapao and Korat may have been exposed to herbicides.  There is no evidence of record which tends to contradict the Veteran's testimony.

Thus, affording the Veteran the benefit of the doubt, there is sufficiently competent evidence that he was exposed to herbicide agents during service.  As DM is among the diseases presumptively linked to herbicide exposure, and the record is absent of evidence which rebuts the presumption of service incurrence in this case, service connection for DM is granted. 

Erectile Dysfunction

The Veteran contends that his ED was caused or aggravated by his DM mellitus. The evidence of record supports such a contention.  

An April 2011 lay statement documented the Veteran's history of ED since 2008.  During a May 2011 VA examination, he was diagnosed with ED.  The examiner concluded that ED was most likely secondary to the Veteran's DM.  In doing so, the examiner took note of the Veteran's pertinent medical history, to include the onset of the disability and related symptoms, and classified background DM as the circumstances and initial manifestations related to the disorder.  There is no contradicting medical evidence of record.

Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for ED, as secondary to DM mellitus, is granted.  

Given the favorable dispositions as to the above claims, no discussion of VA's duties to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



ORDER

Service connection for tinnitus is granted.

Service connection for DM is granted.

Service connection for ED, as secondary to DM is granted.  


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's remaining claims.

Hypertension.  First, the Veteran has reported both VA and private treatment records which have not yet been associated with the claims file.  As such, all reasonable efforts must now be made to obtain them.  Next, evidence reflects a current diagnosis of hypertension and a possible nexus to DM.  Thus, an examination is needed to assess the etiology of the Veteran's hypertension.  

Major Depressive Disorder.  A September 2017 rating decision assigned a 30 percent initial rating for the Veteran's major depressive disorder.  He submitted a timely notice of disagreement in December 2017.  As a statement of the case (SOC) has not yet been issued, a remand of this matter is now warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In addition, the issue of a total disability rating based on service-connected disabilities (TDIU) has been raised by the record and should be considered.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all private providers of medical treatment for his hypertension.  Request that he provide authorization for release of all identified private medical records to VA.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claims may be readjudicated.

2.  Obtain and associate with the record all VA treatment records for the Veteran, particularly from the Lyons and East Orange VA Medical Centers.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his attorney should be notified in writing.

3.  Schedule the Veteran for an examination to assess the etiology of his hypertension.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer opinions as to:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service, was caused by service, or is otherwise related to service, to include conceded exposure to herbicide agents; and

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected DM or the treatment thereof. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions or conclusions expressed.  It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4. Schedule the Veteran for a vocational or similar occupational specialist evaluate the effect of all his service-connected disabilities on his employability (the ability to obtain or maintain substantially gainful employment). Specifically, the specialist is directed to assess the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities. 

 The opinion should address whether the Veteran's service-connected disabilities alone is so disabling as to render him unable to obtain or maintain substantially gainful employment. The opinion should focus on his symptoms.

A medical, educational, and employment history should be taken. The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion. A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

5.  Provide the Veteran and his attorney an SOC addressing the claim for an increased initial rating for major depressive disorder and TDIU.    

6.  Readjudicate the hypertension claim.  If the benefit sought remains denied, issue a supplemental SOC to the Veteran and his attorney and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


